      Entered on Docket October 2, 2020               Below is the Order of the Court.

  1

  2                                                   _________________________
                                                      Timothy W. Dore
  3                                                   U.S. Bankruptcy Court
  4                                                   (Dated as of Entered on Docket date above)


  5

  6

  7
__________________________________________________________________________
  8

  9

 10

 11
                                 UNITED STATES BANKRUPTCY COURT
 12
                                 WESTERN DISTRICT OF WASHINGTON
 13
        In re                                           Case No. 15-11112-TWD
 14
        TANA T CHAMBERLAIN AKA                          Chapter 13
 15     TANA TIHL CHAMBERLAIN,
                                                        AGREED ORDER GRANTING
 16                    Debtor.                          MOTION FOR RELIEF FROM
                                                        AUTOMATIC STAY
 17

 18             THIS MATTER having come before the Court on Deutsche Bank National Trust Company,

 19 as Trustee for American Home Mortgage Assets Trust 2007-5, Mortgage-Backed Pass-Through
 20 Certificates Series 2007-5’s (“Movant”) Motion for Relief from Automatic Stay, proper notice

 21 having been given, the Court having examined the files and records, and having considered oral

 22 argument, if any, it is

 23             ORDERED that:

 24             1.    The automatic stay of 11 U.S.C. § 362(a) is terminated as it applies to the

 25 enforcement by Movant of all of its rights in the real property commonly known as 4076 24th Place

 26 South, Seattle, Washington 98108 (the “Property”), which is legally described as:
           PORTION OF LOT (S) 15, 16, 35 AND 36, BLOCK 2, JEFFERSON PARK
 27        TERRACE
           THE SOUTH 10 FEET OF LOT (S) 15, THE NORTH 45 FEET OF LOT (S) 16,
 28
       AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                ALDRIDGE PITE, LLP
                                                                                   4375 Jutland Drive; P.O. Box 17933
       Page 1
                                                                                      San Diego, CA 92177-0933
                                                                                       Telephone: (425) 644-6471



Case 15-11112-TWD          Doc 92    Filed 10/02/20    Ent. 10/02/20 13:52:45            Pg. 1 of 2
             THE WEST 50 FEET OF THE NORTH 45 FEET OF LOT (S) 35, AND THE
 1
             WEST 50 FEET OF THE SOUTH 10 FEET OF LOTS (S) 36, BLOCK 2,
 2           JEFFERSON PARK TERRACE, ACCORDING TO THE PLAT THEREOF
             RECORDED IN VOLUME 44 OF PLATS, PAGE (S) 48, RECORDS OF KING
 3           COUNTY, WASHINGTON, SITUATE IN THE COUNTY OF KING, STATE OF
             WASHINGTON.
 4

 5
             2.      Movant may enforce its remedies to foreclose upon and obtain possession of the
 6
     Property in accordance with applicable non-bankruptcy law;
 7
             3.      Movant may offer and provide debtor with information regarding a potential
 8
     Forbearance Agreement, Loan Modification, Refinance Agreement, or other Loan Workout/Loss
 9
     Mitigation Agreement, and may enter into such agreement with Debtor. However, Movant may not
10
     enforce, or threaten to enforce, any personal liability against Debtor if Debtor’s personal liability is
11
     discharged in this bankruptcy case;
12
             4.      Post-petition attorneys' fees and costs for the within motion may be added to the
13
     outstanding balance of the subject promissory note as allowed under applicable non-bankruptcy law;
14
     and
15
             5.      This order shall be binding and effective despite any conversion of this bankruptcy
16
     case to a case under any other chapter of Title 11 of the United States Code.
17
                                               ///End of Order///
18
     Presented By:
19
     ALDRIDGE PITE, LLP
20

21
   /s/Lesley Bohleber
22 LESLEY D. BOHLEBER WSBA# 49150
   Attorneys for Deutsche Bank National Trust
23 Company, as Trustee for American Home
   Mortgage Assets Trust 2007-5, Mortgage-
24 Backed Pass-Through Certificates Series
   2007-5
25
   Approved as to form and content:
26

27 /s/ Jordan A. Gunn
   Jordan A. Gunn, WSBA #42979
28 Attorney for Debtor
     AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                  ALDRIDGE PITE, LLP
                                                                                   4375 Jutland Drive; P.O. Box 17933
     Page 2
                                                                                      San Diego, CA 92177-0933
                                                                                       Telephone: (425) 644-6471



Case 15-11112-TWD         Doc 92      Filed 10/02/20      Ent. 10/02/20 13:52:45         Pg. 2 of 2
